DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                      Claim Rejections - 35 USC § 112
2. 	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3. 	Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In the instant case, Claim 30 depends on itself. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

                                         Claim Rejections - 35 USC § 102
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6. 	Claims 1 – 7, 11 – 14, 17 – 23 and 27 – 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood (GB2027542).
 	Regarding claim 1, Wood discloses an apparatus comprising a plurality of sensors 24 (See Fig. 1) each configured for monitoring one or more of a compressive or tensile stress or strain in one of the one or more restraint members and a controller 42 for periodically interrogating each of the plurality of sensors to ascertain a value of stress or strain detected by the respective sensor (See Pg. 1, Col. 2, lines 99 – 130).

 	Regarding claim 3, the vessel is a container ship (See Pg. 1, Col. 1, lines 29 – 37).
 	Regarding claim 4, the one or more objects comprise containers 10 (See Fig. 1).
  	Regarding claim 5, the one or more restraint members each comprise an adjustment member 22 (See Fig. 1).
 	Regarding claim 6, the one or more adjustment members each comprise a turnbuckle member 22 configured for fastening to a fixed point on the vessel via a shackle or fork member (See Fig. 1).
 	Regarding claim 7, each of the plurality of sensors 22 is configured for monitoring stress or strain in one of the turnbuckle members (See Pg. 1, Col. 2, lines 99 – 130).
 	Regarding claim 11, a computing device 42 is provided for determining whether the value of stress or strain satisfies a threshold condition (See Pg. 2, Col. 1, lines 1 – 27).
 	Regarding claim 12, an adjustment member 22 is coupled to the restraint member for adjusting a compressive or tensile force that is applied to the restraint member; and a sensor 22 monitors  one or more of a compressive or tensile stress or strain in the restraint member (See Pg. 1, Col. 2, lines 99 – 130).

 	Regarding claim 14, the sensors 24 are configured for monitoring stress or strain in the turnbuckle member (See Pg. 1, Col. 2, lines 99 – 130).
 	Regarding claim 17, a plurality of sensors 24 are provided for monitoring one or more of a compressive or tensile stress or strain in one of the one or more restraint members; and a controller 42 is provided for periodically interrogating each of the plurality of sensors to ascertain a value of stress or strain detected by the respective sensor (See Pg. 1, Col. 2, lines 99 – 130).
 	Regarding claim 18, the vehicle is a vessel 10 (See Fig. 1).
 	Regarding claim 19, the vessel is a container ship (See Fig. 1).
 	Regarding claim 20, the one or more objects comprise containers (See Fig. 1).
 	Regarding claim 21, each of the one or more restraint members with an adjustment member 22 (See Fig. 1).
 	Regarding claim 22, the one or more adjustment members each comprise a turnbuckle member 22 configured for fastening to a fixed point on the vessel via a shackle or fork member (See Fig. 1).
 	Regarding claim 23, each of the plurality of sensors 24 is configured for monitoring stress or strain in one of the turnbuckle members (See Pg. 1, Col. 2, lines 99 – 130).

 	Regarding claim 28, the alert condition is only set when the threshold condition has been satisfied continuously over a predetermined number of time-successive interrogations of the at least one respective sensor (See Pg. 2, Col. 1, lines 1 – 27). 	Regarding claim 29, the one or more containers that are secured by restraint members having sensors for monitoring one or more of compressive or tensile stress or strain are a subset of containers on the container ship (See Fig. 1).
 	Regarding claim 30, the containers on the container ship are stacked in longitudinally-oriented rows; and the one or more containers that are secured by restraint members having sensors for monitoring one or more of compressive or tensile stress or strain are positioned one of an outermost row with reference to a container ship longitudinal centerline, and/or in a row having a highest stack weight among the stacked containers on the container ship (See Pg. 2, Col. 1, lines 18 – 27).
Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered 
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	Claims 8, 9, 15, 16, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Kaewert (DE102013006486). 	 	Regarding claim 8, Wood discloses an apparatus comprising a plurality of sensors 24 (See Fig. 1) each configured for monitoring one or more of a compressive or tensile stress or strain in one of the one or more restraint members and a controller 42 for periodically interrogating each of the plurality of sensors to ascertain a value of stress or strain detected by the respective sensor (See Pg. 1, Col. 2, lines 99 – 130).
 	Wood fails to disclose that each of the plurality of sensors comprises a Fiber Bragg Grating (FBG) sensor configured for measuring strain in one of the turnbuckle members. 	However, Kaewert discloses an apparatus comprising a cargo vessel 10, a clamp  17 and measuring devices 16 including optical or acoustic measuring devices that measure strain or forces on lashing members 18 (See Pg. 9, lines 9 – 41). 	 	Therefore, it would have been obvious to one of ordinary skill in the art before .
 	                                     Allowable Subject Matter
10. 	Claims 10 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 	The following is a statement of reasons for the indication of allowable subject matter: The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “at least one temperature compensation sensor configured for adjusting stress or strain values detected by one or more of the FBG sensors” (referring to claim 10) in combination with the other limitations presented in claim 1 and “providing at least one temperature compensation 
Conclusion
11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
12. 	Rainone et al. (11,180,070) disclose an automated, wireless, cargo restraint tension control and monitoring system. 	Bermudez (2003/0074978) discloses a method of monitoring/measuring rigging loads. 	Cooper (2018/0319312) discloses a tension monitoring and signaling system. 	Tajo et al. (JP2015175789) disclose a strength testing apparatus of aircraft and strength testing method thereof.13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        1/14/22